Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00750-CV

    IN RE George WEIMER; Bob Roberts, Jr.; James Hughes; Dustin Navarro; Jose Perez;
           Morris Salzman; Gordon Hitzfelder; Brian Sullivan; and Bonnie Tapp

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 24, 2019, relators filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled Bandera County River Authority and Groundwater
District v. Bexar-Medina-Atascosa Counties Water Control and Improvement District No. 1; et al., pending in the
198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.